Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This communication is responsive to the application filed 1/18/2018.
2.	Claims 1-15 are pending in this application. Claims 1, 6 and 11 are independent claims. This action is made Non-Final.

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sims et al (“Sims” US 2017/0308549 A1).


receiving input to select one or more generative design rules to consider in selecting a building site (see paragraphs [0066]-[0067], [0081]-[0088], [0118] and [0122]; e.g., searching performed by the user may include information relating to accessibility distances, planning controls, land features, etc); receiving input to select a range of values for one or more of the selected generative design rules (see fig 8A, 804 and paragraph [0173]; e.g., user selects ranges through filtering); 
receiving input to select one or more geographic-based factors to consider in selecting a building site (see paragraphs [0113], [0118] and [0122]; where geographical locations, median house prices, various zones, land slopes, etc are discussed); receiving input to select a range of values for one or more of the selected geographic-based factor(s) (see fig 8A, 804 and paragraph [0173]; e.g., user selects ranges through filtering); 
displaying a map depicting each of a plurality geographic regions in a manner that indicates a relative score for a building site in the geographic region based on the selected generative design rules and the selected geographic-based factor(s) and the respective selected range of values for the one or more of the selected generative design rules and the selected geographic-based factor(s) (see figs 8A-8C; also see 
receiving user input to subdivide one of the plurality of geographic regions into a plurality of geographic sub-regions; and redisplaying the map depicting each of the plurality geographic sub-regions (see paragraphs [0062], [0103], [0106], [0108] and [0127]; e.g., FIG. 9 is a diagram of a client map display relative to sub-regions of land parcels represented in the system) in a manner that indicates the relative score for a building site in the geographic sub-region based on the selected generative design rules and the selected geographic-based factor(s) and the respective selected range of values for the one or more of the selected generative design rules and the selected geographic-based factor(s) (see figs 8A-8C; also see paragraphs [0066], [0114]-[0118], [0128] and [0170]; e.g., assigning weights to parcels based on location; weighted property accessibility score). 

Regarding claim 2, Sims discloses receiving user input to display a plurality of property parcels for or within one of the plurality of geographic sub-regions (see fig 7C, where parcel 702 is shown in a plurality of parcels in zone 710); and receiving user input to select one or more of the displayed plurality of property parcels on which to perform a function (see paragraphs [0169] and [0170] The pop-out display 806 is displayed when a property is selected. The information is extracted from the GIS server database 218 in a separate query when the land parcel is selected using the user interface 232: when the user selects (by clicking on) a parcel). 



Regarding claim 4, Sims discloses further comprising weighting the one or more of the selected generative design rules and the selected geographic-based factor(s) (see claim 1 above). 

Regarding claim 5, Sims discloses wherein receiving input to select a range of values for one or more of the selected generative design rules comprises receiving one or more of user input or machine input to select the range of values for the selected generative design rules, and wherein receiving input to select a range of values for one or more of the selected geographic-based factor(s) comprises receiving one or more of user input and machine input to select a range of values for the one or more of the selected geographic-based factor(s) (see claim 1 above). 

	Claims 6-10 are similar in scope to claims 1-5, respectively, and are therefore rejected under similar rationale.

.

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Chein et al (US 2019/0129593 A1).
White et al (US 2009/0132469 A1).
Pereira et al (US 10,922,701 B2).
Huyi et al (US 10,229,415 B2).

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHAWN N TILLERY whose telephone number is (571)272-6480. The examiner can normally be reached M-F 9:00a - 5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on (571) 272-7767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/RASHAWN N TILLERY/           Primary Examiner, Art Unit 2174